          Case 1:19-cv-00015-PLF Document 10 Filed 01/03/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 Mr. A., an individual,                         §
                                                §
        Plaintiff,                              §
                                                §
 V.                                             §        Civil No.: 19-0015(PLF)
                                                §
 U.S. IMMIGRATION AND CUSTOMS                   §
 ENFORCEMENT, ET AL.,                           §
                                                §
         Defendants.                            §


                          NOTICE OF ENTRY OF APPEARANCE

       The Clerk of Court will please enter John C. Truong, Assistant United States Attorney, as

counsel of record for all federal defendants in the above-captioned matter.



                                     By:     ______//s______________
                                             JOHN C. TRUONG
                                             D.C. BAR #465901
                                             Assistant United States Attorney
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             Tel: (202) 252-2524
                                             Fax: (202) 252-2599
                                             E-mail: John.Truong@usdoj.gov
                                             Counsel for Federal Defendants
